Case: 14-41309      Document: 00513158938         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 14-41309
                                                                                FILED
                                                                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL DE LA CRUZ-QUINTANA, also known as Miguel Villamil,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1005-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Miguel De La Cruz-Quintana
raises an argument that is foreclosed by United States v. Izaguirre-Flores, 405
F.3d 270, 277-78 (5th Cir. 2005), which held that the North Carolina offense of
taking indecent liberties with a child constituted “sexual abuse of a minor” and
thus is a crime of violence for purposes of the 16-level enhancement under
U.S.S.G. § 2L1.2(b)(1)(A)(ii).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41309   Document: 00513158938     Page: 2   Date Filed: 08/18/2015


                                No. 14-41309

      The motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2